Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-18 and 20 are allowed.
With reference to claims 1 and 11, the prior art does not disclose or render obvious a gearbox operating system that comprises the combination of features as recited including “the printed circuit board provides a first circuit board, and comprising a second circuit board arranged within the actuator remotely from the first circuit board, the second circuit board having a diode that is electrically connected between power leads of the motor, the second circuit board having a connector that is electrically connected to the controller which is arranged external to the actuator.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY E BELL whose telephone number is (571)272-4624.  The examiner can normally be reached on M-F 6:30 am - 4:30 pm cst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (517)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/TRACEY E. BELL/         Examiner, Art Unit 3655

/CHARLES A FOX/         Supervisory Patent Examiner, Art Unit 3655